    Case 18-31635        Doc 214      Filed 10/04/19 Entered 10/04/19 21:42:24                   Desc Main
                                       Document     Page 1 of 4

                              UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION


                In re:                                                             Case No.: 18-31635

     VR KING CONSTRUCTION, LLC,
                                                                                   Chapter 7
           Debtor.1

                            DESIGNATION OF RECORD ON APPEAL

NOW COMES, Appellant, VR King Construction, LLC (hereinafter "Appellant") and shows unto
this Court its Designation of The Record on Appeal and states as follows:

        1. That the Debtor filed a Chapter 11 Bankruptcy proceeding on October 31, 2018.

       2. The Debtor’s bankruptcy proceeding was converted to a Chapter 7 bankruptcy on April
11, 2019.

       3. On April 25, 2019, the Debtor filed a Motion to Reconsider the Order Granting Motions
To Convert Case to Chapter 7 and Denying Motion for Order Requiring Turnover, Escrow or
Prohibiting Use of Insurance Proceeds Coverage.

        4. The Court issued an Order Denying the Debtor’s Motion to Reconsider Order Granting
Motions To Convert Case to Chapter 7 and Denying Motion for Order Requiring Turnover, Escrow or
Prohibiting Use of Insurance Proceeds Coverage on September 6, 2019.

        5. The Debtor filed its Notice of Appeal on September 20, 2019.

      6. That pursuant to Rule 8006 Appellant is allowed fourteen (14) days to file the
Designation of the Record on Appeal after filing their Notice of Appeal.

        7. The Record includes the following:

            (a) Motion to Convert Case From Chapter 11 to Chapter 7 filed by James Henderson
            on behalf of Y2 Yoga Cotswald, LLC on February 22, 2019, Docket #38.

            (b) Response Objection to Y2 Yoga’s Motion to Convert Case filed by John woodman
            on behalf of VR King Construction, LLC filed February 27, 2019, Docket #44

            (c) Motion to Convert Case From Chapter 11 to Chapter 7 filed by the Office of the
            United States Bankruptcy Administrator filed March 15, 2019, Docket #59.

            (d) Motion to Convert Case From Chapter 11 to Chapter 7 filed by the Office of the
            United States Bankruptcy Administrator on April 8, 2019 Docket #112.

1
 This case has been substantively consolidated with the following Chapter 11 debtors: VR Investments, LLC 18-
31637 and Baranko Enterprises, Inc 18-31638
Case 18-31635    Doc 214      Filed 10/04/19 Entered 10/04/19 21:42:24             Desc Main
                               Document     Page 2 of 4


       (e) Order Granting Motions To Convert Case to Chapter 7 and Denying Motion for Order
           Requiring Turnover, Escrow or Prohibiting Use of Insurance Proceeds Coverage entered
           April 11, 2019, Docket #115.

       (f) Motion to Reconsider Order Converting case to A Chapter 7 and Denying Motion
           for Order Requiring Turnover, Escrow or Prohibiting Use of Insurance Proceeds Coverage
           Converting Case. Filed April 25, 2019. Docket #125

       (g) Response in opposition to Motion Requesting Reconsideration filed by A. Burton
           Shuford on May 3 2019, Docket#132

       (h) Response in opposition to Motion Requesting Reconsideration filed by the Office
           of the United States Bankruptcy Administrator on May 17, 2019, Docket#143

       (i) Objection in opposition to Motion for Reconsideration filed by Y2 Yoga Cotswald,
           LLC on May 20, 2019, Docket #146.

       (j) Order Denying Debtor’s Motion Requesting Reconsideration of Order Granting
           Motions To Convert Case to Chapter 7 and Denying Motion for Order Requiring
           Turnover, Escrow or Prohibiting Use of Insurance Proceeds Coverage entered on
           September 6, 2019, Doc. #190.

       (k) Notice of Appeal, filed September 20, 2019, Docket #202.

       (l) Transcript of hearing held on March 27, 2019.

       (m) Transcript of hearing held April 1, 2019.

       (n) Transcript of hearing held on August 28, 2019.


    This the 4th day of October, 2019,

                                                  THE LEWIS LAW FIRM, PA.

                                                  /s/Robert Lewis, Jr.
                                                  ROBERT LEWIS, JR.
                                                  Attorney for Debtor
                                                  NC Bar # 35806
                                                  434 Fayetteville St. Ste. 2330
                                                  Raleigh, NC 27602
                                                  Telephone: 919-719-3906
                                                  Facsimile: 919-5739161
                                                  rlewis@thelewislawfirm.com
 Case 18-31635         Doc 214    Filed 10/04/19 Entered 10/04/19 21:42:24           Desc Main
                                   Document     Page 3 of 4




                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION


              In re:                                                    Case No.: 18-31635

   VR KING CONSTRUCTION, LLC,
                                                                         Chapter 7
          Debtor.

                                  CERTIFICATE OF SERVICE

          I hereby certify that I this day have served a copy of former Counsel for the Debtor's
                             DESIGNATION OF RECORD ON APPEAL

       To all the other parties listed below electronically via CM/ECF, e-mail or by depositing a
copy thereof in an envelope bearing sufficient postage in the United States mail, as indicated
below, this 4th day of October, 2019.

   Shelley K. Abel
   Bankruptcy Administrator (via ECF)
   402 West Trade Street
   Suite 200
   Charlotte, NC 27601
   Tel: 704-3507590
   Fax: 704-344-6666

   James H. Henderson (via ECF)
   1120 Greenwood Cliff
   Charlotte NC 28202-2826
   Tel: 704-333-3444
   Fax: 704-333-5003

   A.Burton Shuford (via ECF)
   4700 Lebanon Road, Suite A-2
   Mint Hill, NC 28227
   Tel: (980) 321-7005
 Case 18-31635       Doc 214        Filed 10/04/19 Entered 10/04/19 21:42:24        Desc Main
                                     Document     Page 4 of 4

   Fax: (704) 943-1152

   Vinroy W. Reid (via U.S. Mail)
   P.O. Box 5035
   Charlotte, North Carolina 28229


This the 4th day of October 2019.

                                                   THE LEWIS LAW FIRM, PA.

                                                   /s/Robert Lewis, Jr.
                                                   ROBERT LEWIS, JR.
                                                   Attorney for Debtor
                                                   NC Bar # 35806
                                                   434 Fayetteville St. Ste. 2330
                                                   Raleigh, NC 27602
                                                   Telephone: 919-719-3906
                                                   Facsimile: 919-5739161
                                                   rlewis@thelewislawfirm.com
